Citation Nr: 0815714	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-24 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  He died in November 2003.  The appellant in 
this case is the veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

A videoconference hearing was held in February 2007 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

In May 2007 decision, the Board denied service connection for 
hypertension and coronary artery disease, for the purposes of 
accrued benefits.  The remaining issue of service connection 
for the cause of the veteran's death was remanded to the RO 
for additional evidentiary development.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Nonetheless, another remand of this matter is unfortunately 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

REMAND

Since this claim was last reviewed by the RO in the January 
2008 Supplemental Statement of the Case, additional evidence 
has been received from the Social Security Administration, 
including a large volume of medical records pertaining to the 
veteran.  The appellant has not waived her right to initial 
RO consideration of such evidence.  Thus, a remand is 
necessary.  See 38 C.F.R. § 20.1304 (2007).

Additionally, the Board notes that although the appellant has 
twice been provided with notification letters as required by 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the United 
States Court of Appeals for Veterans Claims (Court) has since 
issued a decision imposing additional notification  
requirements.  Specifically, the Court has held that in the 
context of a claim for Dependency and Indemnity Compensation 
(DIC) benefits, section 5103(a) notice must include:  (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  The RO has not yet issued a 
letter complying with these additional  requirements.  Thus, 
a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant and her representative 
should be provided with an additional 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to substantiate a claim 
for DIC benefits, as outlined by the 
Court in Hupp.  

2.  After conducting any additional 
development deemed necessary as a 
result of any response to the Hupp 
notification discussed above, the RO 
should readjudicate the claim on 
appeal.  If the benefit sought remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and 
an appropriate period of time for 
response.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

